Citation Nr: 0600632	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for angina pectoris with hypertension and sinus 
tachycardia.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.

4.  Entitlement to an effective date earlier than May 10, 
2001, for a grant of service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date earlier than December 9, 
2002, for a grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956 and from November 1960 to November 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issue involving the rating for the veteran's angina 
pectoris with hypertension and sinus tachycardia was 
previously before the Board in September 2003, when it was 
remanded for additional development. 

The issue involving the disability rating for angina pectoris 
with hypertension and sinus tachycardia, as well as the 
issues involving the effective date and disability rating 
assigned for the veteran's service-connected tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims decided herein.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity, bilaterally.

3.  The Board denied entitlement to service connection for 
hearing loss in July 1970.

4.  The veteran submitted a claim to reopen his claim for 
entitlement to service connection for hearing loss which was 
received at the RO on May 10. 2001; no earlier formal or 
informal claims are of record.


CONCLUSIONS OF LAW

1.  The criteria for an compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).

2.  The criteria for an effective date prior to May 10, 2001, 
for the award of service connection for hearing loss, have 
not been met. 38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.114, 3.400, 3.816 (2005); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Upon the grant of service connection for a 
hearing loss, the veteran disagreed with the disability 
rating assigned and the effective date of service connection.  
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate this 
"downstream" issue, provided that the required notice was 
provided with respect to the initial claim.  VAOGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  This was done as the RO provided 
the required notice with respect to the issue of new and 
material evidence to reopen a claim for service connection 
for hearing loss in a letter dated November 2002.  In 
accordance with the requirements of the VCAA, this letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help get relevant evidence, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate [her] claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded VA Compensation and 
Pension examinations.  Additionally, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA's duty to assist has 
also been satisfied. 


II.  Compensable Ratings for Hearing Loss

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The veteran's appeal for a compensable disability rating for 
his service-connected hearing loss is from the initial rating 
that granted service connection for the hearing loss.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e) (2001), 
which generally requires notice and a delay in implementation 
of a proposed rating reduction.  Fenderson, 12 Vet. App. at 
126.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2005).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In January 2003 a VA audiological evaluation was conducted.  
This is the most recent VA examination and the only 
examination since 1969 which contains adequate medical 
evidence to rate the veteran's hearing loss disability.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
25
80
85
LEFT

35
35
85
100

The average pure tone decibel loss at the above frequencies 
was 59 for the right ear and 64 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the both ears.  These audiometric results translate into 
Level II hearing for both ears.

The preponderance of the evidence is against the assignment 
of a compensable disability rating for bilateral hearing 
loss.  The audiological findings from the appellant's January 
2003 audiometric examination translate into Level II hearing 
loss for the right ear and Level II hearing loss in the left 
ear.  38 C.F.R. § 4.85. Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the appellant's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either service-connected 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2,000 Hertz in either ear.  Thus, the appellant is not 
entitled to consideration under C.P.R. § 4.86 for exceptional 
patterns of hearing impairment in either ear during the 
entire appeal period.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the noncompensable evaluation in effect 
for the appellant's service-connected bilateral hearing loss 
is appropriate, and entitlement to an initial compensable 
evaluation for bilateral hearing loss is not warranted.  The 
noncompensable disability evaluation is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 119.  

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A § 5110(a); 38 
C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
had not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2005).

In the present case, the Board denied entitlement to service 
connection for hearing loss in July 1970.  Subsequently, the 
veteran submitted a letter which was construed to be a claim 
to reopen his claim for entitlement to service connection for 
hearing loss.  This letter was received at the RO on May 10, 
2001.  Review of the entire record fails to reveal any 
earlier formal or informal claim for service connection for 
hearing loss.  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Court held the Board is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).  

The preponderance of the evidence is against he assignment of 
an effective date earlier than May 10, 2001, for a grant of 
service connection for hearing loss.  Specifically, there is 
simply no evidence of any claim for this disability having 
been submitted subsequent to the July 1970 denial of service 
connection and the May 2001 claim to reopen.  Accordingly, 
entitlement to an effective date earlier than May 10, 2001, 
for a grant of service connection for bilateral hearing loss 
is denied.  


ORDER

A compensable disability rating for hearing loss is denied.  

An effective date earlier than May 10, 2001, for a grant of 
service connection for bilateral hearing loss is denied.


REMAND

The veteran has perfected an appeal from a decision of the RO 
dated in April 2001 which denied his claim for a rating in 
excess of 30 percent for angina pectoris, hypertension and 
sinus tachycardia.  

On an October 2001 VA examination, a VA doctor expressed the 
opinion that the veteran's functional capacity could be 
estimated at 5 METs (metabolic equivalent) or less.  In the 
November 2002 Statement of the Case, the Decision Review 
Officer did not accept the doctor's estimate, noting that the 
estimate of 5 METs was not based on any testing.  The Board 
concurs that the doctor's estimate does not comply with the 
rating criteria and it is not adequate for rating purposes.  
38 C.F.R. § 4.104, Note (2) (2002).  Consequently, the Board 
remanded the case in September 2003 to obtain an estimate 
adequate for rating purposes.  

At a May 2004 cardiovascular examination, it was noted that 
the last exercise test was conducted in December 1999 and was 
discontinued because of a hypertension response.  The 
estimated METs at that time were 7.  Since such testing was 
contraindicated, the examining physician obtained an activity 
level description from the veteran and gave a current 
estimated METs of less than 3.  However, the examiner stated 
that this low result was the of result of musculoskeletal 
limitations rather than cardiovascular limitations.  

The rating criteria provided at 38 C.F.R. § 4.104, Diagnostic 
Code 7005, states that when the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104, Note (2) (2005).  The estimate given by the examiner 
in May 2004 indicates the level of activity that results in 
musculoskeletal symptoms, but not the level of activity that 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
Accordingly, this estimate is not adequate for rating 
purposes.

Upon the grant of service connection for tinnitus, the 
veteran disagreed with the disability rating assigned and the 
effective date of service connection.  Section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate these "downstream" 
issues, provided that the required notice was provided with 
respect to the initial claim.  VAOGCPREC 8-03; 69 Fed. Reg. 
25180 (2004).  This was not done with respect to the 
veteran's claim for service connection for tinnitus.  

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issues 
involving the disability rating and effective date assigned 
for his service-connected tinnitus.  Therefore, notice with 
respect to this issue must be issued to the veteran.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Accordingly, this case is remanded for the following actions:

1.  Notification and development action 
required by the VCAA must be completed 
with regard to the tinnitus claims.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and satisfied 
with respect to the issues of entitlement 
to a disability rating in excess of 10 
percent for tinnitus and for entitlement 
to an earlier effective date for service 
connection for tinnitus.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The records in this case should be 
sent back to the physician who examined 
the veteran in May 2004 with a request 
that he review the report of this 
examination and provide an estimate of 
the level of activity (expressed in 
METs) at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If an 
opinion cannot be provided without 
resort to speculation, it should be so 
stated in the report.  If this physician 
is no longer available, the records 
should be referred to another physician 
for the requested estimate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


